            Case 2:20-cv-00641-CB Document 38 Filed 12/16/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SEAN FLETCHER, individually and on             )
behalf of all those similarly situated         )
                                               )
                       Plaintiff,              )       Civil Action No. 20-641
                                               )
       v.                                      )       Judge Cathy Bissoon
                                               )
CAMPBELL DEVELOPMENT LLC,                      )
                                               )
                       Defendant.              )



                                    MEMORANDUM ORDER

       Plaintiff Sean Fletcher’s (“Plaintiff”) Unopposed Motion to Approve Settlement (Doc.

33) is GRANTED.

       Plaintiff seeks approval of a proposed settlement for his personal claims (“Settlement

Agreement”) under the Fair Labor Standards Act (“FLSA”) against Defendant Campbell

Development LLC (“Defendant”). As the parties note, and the Court agrees, the law in the Court

of Appeals for the Third Circuit is unclear as to whether the parties require court approval of a

proposed settlement of an individual action. Nonetheless, given the parties’ specific request for

Court-approval, and that other courts in this District have approved settlements in similar

situations, the Court will consider this motion for approval of settlement. See Horton v. Right

Turn Supply, LLC, 455 F.Supp.3d 202, 205 (W.D. Pa. April 23, 2020) (considering a motion for

approval of settlement of individual FLSA claims “to provide the parties comfort”).

       In determining whether to approve a proposed settlement of FLSA claims in a class

action, district courts in this Circuit have followed the majority position of other circuits in

determining that judicial approval is necessary. See Bettger v. Crossmark, Inc., 2015 WL279754
          Case 2:20-cv-00641-CB Document 38 Filed 12/16/20 Page 2 of 4




at *3 (M.D. Pa. Jan. 22, 2015) (noting that “[i]n absence of guidance from the Third Circuit,

courts have routinely employed the considerations set forth by the Eleventh Circuit…to evaluate

proposed settlement agreements.”). Specifically, to garner judicial approval, a proposed

settlement must be a “fair and reasonable resolution of a bona fide dispute over FLSA

provisions.” Id. at *4 (internal citations and quotations omitted).

       This case concerned FLSA overtime claims and Plaintiff’s classification as an

independent contractor. As the parties represent that during the course of informal discovery,

Defendant produced “substantial evidence in support of its defenses,” (Memo in Support of

Unopposed Motion to Approve Settlement, “Brief ISO,” Doc. 34, at 4) the Court finds that the

evidence would produce “some doubt as to whether [Plaintiff] would succeed on the merits at

trial,” creating a bona fide dispute. Crossmark, 2015 WL279754 at *4.

       As to fairness in a class action context, courts in this Circuit generally look to the nine

factors outlined in Girsh v. Jepson 1, 521 F.2d 153 (3d. Cir. 1975) (internal quotations and

citations omitted). However, as noted in Horton, many of these factors do not assist the court in

assessing the fairness of a single-plaintiff settlement. In this context, the most important factor

of the fairness analysis would likely be the reasonableness of Plaintiff’s settlement in light of the

best possible recovery. Although this case settled relatively early and before the Court issued

any formal discovery schedule, the parties represent that “informal information

exchange…allowed the Parties to objectively and empirically determine the number of alleged



1
  The factors are: (1) the complexity, expense and likely duration of the litigation; (2) the reaction
of the class to the settlement; (3) the stage of the proceedings and the amount of discovery
completed; (4) the risks of establishing liability; (5) the risks of establishing damages; (6) the
risks of maintaining the class action through the; (7) the ability of the defendants to withstand a
greater judgment; (8) the range of reasonableness of the settlement fund in light of the best
possible recovery; and (9) the range of reasonableness of the settlement fund to a possible
recovery in light of all the attendant risks of litigation.
                                                  2
           Case 2:20-cv-00641-CB Document 38 Filed 12/16/20 Page 3 of 4




unpaid overtime hours…[and] determine the amount of alleged unpaid overtime Plaintiff could

potentially recover” and that the Settlement Agreement provides Plaintiff with compensation for

his “alleged unpaid overtime during the applicable statute of limitations period, adjusted by a

reasonable offset based on evidence adduced in support of Defendant’s counterclaim.” Brief

ISO at 4-5. By comparison, the costs of continuing to litigate the case would likely reduce

Plaintiff’s potential recovery, assuming arguendo that Plaintiff prevailed on all his allegations.

       As to Plaintiff’s attorneys’ fees, counsel seeks a fee of approximately 21% of the total

settlement under the percentage-of-recovery theory and actual costs of $1,250 for filing fees,

motions and service. Courts in this Circuit have approved percentage-of-recovery rates

anywhere from approximately 20-45%. See Mabry v. Hildebrandt, 2015 WL 5025810, at *3-4

(E.D. Pa. Aug. 24, 2015) (collecting cases). As such, the Court finds that the requested

attorneys’ fees are reasonable.

       Finally, the Court notes that generally, there is a “strong presumption in favor of keeping

settlement agreements in FLSA wage-settlement cases unsealed and available for public view.”

Lyons v. Gerhard’s Inc., 2015 WL 4378514, at *3 (E.D. Pa. July 16, 2015). However, given the

parties’ representation that the negotiation of the Settlement Agreement was based partly in

reliance on the confidentiality of the settlement, the Court finds that sealing is appropriate in this

case, and given that the settlement seeks to settle only Plaintiff’s individual claims, the same

general principles of public interest do not apply. See LEAP Systems, Inc. v. MoneyTrax, Inc.,

638 F.3d 216, 222-23 (3d. Cir. 2011) (finding that a settlement agreement between private

entities that demonstrates a clear intent to maintain confidentiality resulted in minimal public

interest in disclosure and could remain under seal).




                                                  3
          Case 2:20-cv-00641-CB Document 38 Filed 12/16/20 Page 4 of 4




       Consistent with the foregoing, Plaintiff’s Unopposed Motion to Approve Settlement (Doc.

33) is GRANTED. Upon consideration of, and for the reasons set forth in Plaintiff’s Unopposed

Motion To Approve FLSA Settlement, and the Court, having determined that the action presents

a bona fide dispute over FLSA provisions, that the Settlement is fair, reasonable, and adequate and

in the best interests of Plaintiff, and that the attorney fees and costs sought by Plaintiff’s Counsel

are fair and reasonable; IT IS HEREBY ORDERED that the FLSA Settlement Agreement, and all

terms and conditions contained therein, be and hereby are APPROVED; IT IS HEREBY

FURTHER ORDERED that all claims and counterclaims asserted in this matter are dismissed with

prejudice; IT IS HEREBY FURTHER ORDERED that Defendant shall make all payments

required by and as set forth in the Settlement Agreement.



IT IS SO ORDERED.




December 16, 2020                                     s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via ECF email notification):

All counsel of record




                                                  4
